Citation Nr: 1403245	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-34 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral calluses of both feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION


The Veteran served on active duty from January 1979 to December 1979.  

This matter arises before the Board of Veterans' Appeals (Board or BVA) from an April 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013, the Veteran testified at a hearing held at the Atlanta RO before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's VA file and has been reviewed. 

The Board has reviewed the Veteran's physical claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral calluses of the feet are more disabling than the current 10 percent evaluation reflects.  Specifically, at his August 2013 hearing, he testified that he now uses a walker for balance in part due to chronic foot pain and swelling.  In addition, his representative referred to X-ray findings from November 2010 which show some degenerative changes, which she asserts are related to the service-connected calluses.  

The 2010 VA examination is not necessarily too old to adequately evaluate the service-connected bilateral foot disability.  However, because there may have been significant changes since then as suggested by the Veteran, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that the matter should be remanded for a new examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

While on Remand, any ongoing medical records should be obtained.  In this regard, the Board notes that it appears that the most recent record of any outpatient treatment that the Veteran has undergone is dated in January 2013 from the Atlanta VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should then obtain any VA clinical records from the Atlanta VAMC or any other identified VA facility from January 2013 to the present.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA and/or VBMS electronic folders (as appropriate).

2.  Schedule the Veteran for an appropriate VA podiatry examination to ascertain the current severity and manifestations of his service-connected bilateral foot calluses.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  Any disabling manifestations specifically attributable to the Veteran's service-connected bilateral foot calluses must be fully outlined and differentiated from symptoms caused by any non-service-connected disorders.

With respect to each foot, the examiner should provide an opinion as to whether the Veteran's calluses are best described as moderate, moderately severe, or severe.  

The examiner is also requested to comment on all signs and symptoms of any scars that are attributable to the Veteran's foot calluses, including the size of the specific scar or the size of the area affected (in square inches or centimeters).  The examiner must also note whether the scar is deep (i.e., associated with soft tissue damage) or superficial (i.e., not associated with soft tissue damage); and whether there is any tenderness of the scar on examination.  The examiner must also indicate whether the scar causes limitation of motion; and, if so, perform range of motion studies (measured in degrees, with normal range of motion specified too) of the foot.

He/She should also indicate whether, during the examination, there is evidence of any anatomical damage, and describe any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance.  The examiner should indicate whether there is any functional loss due to pain or weakness and document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion as to the degree of any functional loss likely to result from a flare-up of symptoms or on extended use.  The examiner should document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

After reviewing the claims files and examining the Veteran, the examiner should provide an opinion as to the effect that the service-connected bilateral foot calluses have, if any, on the Veteran's employment and daily life.  Specifically, the examiner should render an opinion as to whether the disability causes marked interference with employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment.  

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  The AMC/RO should consider all potentially applicable diagnostic codes, particularly DC 5284, and determine whether the Veteran is entitled to separate ratings for each foot.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


